Citation Nr: 1137612	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a compensable disability rating for service-connected residuals of left lateral rib cage fracture.  

4.  Entitlement to a compensable disability rating for service-connected intermittent subacute bowel obstruction associated with traumatic splenectomy with abdominal adhesions, postoperative.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision (issued in June 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his April 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  Such a hearing was scheduled in February 2011.  However, in January 2011, the Veteran's representative withdrew the request for a Travel Board hearing.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not reflect that the Veteran has a current left eye disability that is due to any incident or event in active military service.  

2.  The preponderance of the evidence is against a finding that the Veteran currently has a left knee disability that is due to any incident or event in active military service.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected residual left ribcage fracture disability is manifested by subjective complaints of occasional, brief, sharp pain over the left hemithorax, as well as discomfort with sleeping on the left side.  Objective examination confirmed the presence of tenderness over the left ribcage; however, the Veteran's pain does not result in any functional impairment, such as obvious deformity, joint involvement, limitation of motion, flare-ups, or impaired activities of daily living.  The Veteran does not experience episodes of osteomyelitis and he does not have a current active infection.  

4.  The preponderance of the evidence reflects that the Veteran's service-connected intermittent subacute bowel obstruction disability is manifested by occasional complaints of abdominal discomfort.  There is, however, no evidence of dysphagia, pyrosis, or pain in his substernal, arm, or shoulder areas.  There is also no evidence of anemia, material weight loss, hematemesis, or melena, and the Veteran has stated that his disability does not affect his occupational functioning or activities of daily living.  


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  The schedular criteria for a compensable disability rating for service-connected residuals of left ribcage fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5299-5297 (2011).

4.  The schedular criteria for a compensable disability rating for service-connected intermittent subacute bowel obstruction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7706-7346 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Left eye disability

The Veteran is seeking service connection for a left eye disability.  However, after carefully reviewing and weighing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a left eye disability.  

The post-service treatment records reflect that the Veteran currently has impaired visual acuity in his left eye, as a June 2005 VA treatment record reflects that his distance visual acuity with correction is 20/15.  However, the evidence of record does not reflect that the Veteran's current left eye visual impairment was incurred during service or is due to an eye disorder for which service connection may be granted.  

With respect to in-service incurrence, the Board notes that, in support of this claim, the Veteran has not provided any specific statement as to an injury, disease, or event during service to which a current diagnosis of a left eye disability may be related.  However, review of the post-service treatment records reveals that the Veteran has reported suffering an injury to his left eye during service after being hit in the eye with a stick.  See June 2005 VA outpatient treatment record.  The Veteran has not, however, provided any evidence as to when or where the left eye injury occurred or if he received treatment for the injury during or after service.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a left eye injury or disability incurred during service.  However, the Board notes that, at the Veteran's November 1976 pre-separation examination, he reported having eye trouble, which was not reported at his entrance examination, although he did not indicate which eye was causing him trouble.  

In this regard, the Board finds probative that, in the statements submitted by the Veteran in November 2006, which were accepted as his informal claim for benefits, the Veteran specifically stated that he was filing a claim for a right eye disability.  He stated that he was hit in the right eye by a rock, which led to vision problems, including blurry vision, pain, and a watery eye, that persisted over the years.  The only mention of the Veteran's left eye was that his right eye did not focus as it is supposed to or like his left eye.  See statements submitted by the Veteran in November 2006.  

While the Veteran did not specifically state that he was seeking service connection for a left and right eye disability, the RO developed the issue of service connection for a bilateral eye disability, which was denied in the March 2007 rating decision.  Notably, the Veteran only appealed the denial of service connection for a left eye disability, although he did not provide any information regarding how or when a left eye disability was incurred during service.  

Nevertheless, the Veteran is competent to report the events that occurred during service and, thus, his report of suffering a left eye injury during service (as reflected in the post-service treatment records) is considered competent lay evidence of an in-service left eye injury.  

However, the Board finds that the credibility of the Veteran's report of an in-service left eye injury is lessened for the following reasons.  As noted, the STRs do not contain any specific complaints, treatment, or findings related to a left eye disability or injury.  In addition, the Veteran has not provided any lay or medical evidence showing continuity of left eye symptomatology following service.  In fact, the first time the Veteran is shown to report having a left eye problem is in 2005, nearly 30 years after he was separated from service.  The Board finds probative, however, that, while the Veteran reported suffering a left eye injury in service at that time, he has not provided a consistent report of in-service eye injuries, as a routine eye examination report reflects that he only reported suffering a right eye injury in service, with no mention of a left eye injury.  See VA treatment records dated June 2005 and September 2006.  

The Board also finds that the gap of nearly 30 years in the record militates against a finding that any in-service left eye injury resulted in a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Therefore, based on the foregoing, the Board finds that there is no competent and credible evidence of a left eye in-service injury or disability.  

Nevertheless, as noted above, the evidentiary record does not contain any lay or medical evidence that shows the Veteran has a current left eye disability for which service connection may be granted.  While the evidence shows the Veteran has impaired left eye visual acuity, vision impairment is the result of an eye disorder, as opposed to being an eye disorder or condition itself.  In this regard, a September 2006 VA treatment record reflects that the Veteran has refractive error, which is the only left eye disorder reflected in the record and, thus, the only left eye condition that the Veteran's impaired visual acuity can be reasonably related.  However, under the provisions of 38 C.F.R. §§ 3.303(c), 4.9, refractive errors are considered congenital or developmental conditions and not diseases or injuries for which service connection may be granted.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  There is no allegation or indication that the Veteran suffered an injury or disease during service that was superimposed upon his refractive error.  Therefore, service connection for refractive error cannot be granted.  See VAOPGCPREC 82-90 (July 18, 1990).  

As noted, there is no other lay or medical evidence of record which shows that the Veteran has an underlying eye disability to which his current left eye visual impairment has or can be related.  Therefore, the Board finds the Veteran does not have a left eye disability for which service connection may be granted.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for a left eye disability must be denied, as the evidence fails to establish he has the claimed disability.  There is no reasonable doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Left Knee

The Veteran is seeking service connection for a left knee injury.  

The STRs reflect that, due to a motor vehicle accident in March 1975, the Veteran suffered a laceration to his left knee.  There are no records which document the treatment he received following the accident; however, a clinical record cover sheet reflects that the left knee laceration included unspecified nerve and artery involvement, with no further details.  The STRs do not contain any other or subsequent complaints or treatment related to the Veteran's left knee disability, including at his November 1976 separation examination.  In fact, at separation, the Veteran specifically denied having a trick or locked knee.  Therefore, while there is evidence showing a left knee laceration during service, the Board finds a chronic left knee disability is not shown during military service.  

In addition to the foregoing, there is no lay or medical evidence of record that shows continuity of left knee symptomatology following service.  The Veteran has not asserted that he continued to suffer from left knee symptoms following service and there is no medical evidence of record which documents treatment received for a left knee disability for many years after service.  In this regard, the Board notes that the first time the Veteran is shown to complain of left knee problems after service was in July 1997, more than 20 years after he was discharged from service.  At that time, the Veteran reported that, following the in-service accident, he had surgery on his left knee due to a burst kneecap and that he was currently experiencing pain in his left knee.  Objective examination did not reveal any pertinent findings regarding the Veteran's left knee and, thus, a relevant left knee diagnosis was not rendered.  See July 1997 VA examination report.

The evidentiary record contains VA treatment records dated from 1997 to 2009; however, the next time the Veteran is shown to complain of knee pain was in October 2004.  See October 2004 VA treatment record.  Thereafter, in September 2005, the Veteran reported having left knee pain, locking, and occasional swelling, which had been present for two years, although he also reported having a total knee arthroscopy in 1974 following the accident that occurred while he was in the military.  The examining physician noted that the Veteran had a scar on his left knee, but that the scar was not consistent with a total knee arthroscopy.  The examiner also reported that X-rays of the Veteran's left knee were normal except for metal clips in the soft tissue that indicated vascular surgery, with no other evidence of prosthesis or other surgery.  The final assessment was knee pain and early degenerative joint disease (DJD) of the knee.  The examiner did not provide any indication as to the etiology of the Veteran's left knee DJD or pain, and there is no further complaint or treatment for a left knee problem reflected in the record.  

After carefully considering the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a left knee disability.  While there is evidence of a left knee laceration incurred during service and evidence of a current left knee disability, there is no competent and credible lay or medical evidence of record which relates the current left knee disability to service.  

In making this determination, the Board again notes that there is no evidence of left knee problems following the left knee laceration noted in March 1975 and that there is no lay or medical evidence of continuity of symptomatology following service.  The Board finds probative that more than 20 years passed between the time the Veteran was discharged from service and is first shown to complain of left knee problems following service, which preponderates against a finding that the Veteran suffered a chronic left knee disability during service and continued to suffer from related symptoms following service.  The Board also finds probative that, when the Veteran sought treatment for left knee problems after service, he did not relate his symptoms to the in-service accident or report that his symptoms had persisted since service.  Indeed, the July 1997 VA examination report does not contain any indication or assertion from the Veteran or the examining physician that the Veteran's reported left knee pain was related to the in-service accident or left knee laceration.  Moreover, when the Veteran sought treatment for left knee problems in September 2005, he reported that he had only been experiencing symptoms for two years.  

In evaluating this claim, the Board finds significant that no medical professional has evaluated the Veteran's left knee disability and determined that his current disability is likely related to his military service.  The Board notes that the Veteran has not been provided a VA examination in conjunction with this claim; however, the Board finds that a VA examination and/or opinion need not be obtained in this case because there is no competent or credible evidence of record which indicates that the Veteran's current disability may be related to his military service or event that occurred therein.  In this regard, the Board again notes that there is no credible evidence of continued left knee symptoms following service or medical evidence which shows or suggests that the current left knee disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a left knee disability and, thus, the Veteran's claim must be denied.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Increased Ratings

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of Ribcage Fracture

Entitlement to service connection for residuals of a left lateral ribcage fracture was established in August 1997 and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code (DC) 5299-5297, effective April 1997.  At that time, the RO considered STRs that showed the Veteran fractured his 9th and 10th left ribs during service, but the RO determined that the evidence showed the Veteran's left ribcage fracture healed with no current findings of limitation of motion or functional impairment to meet the requirements for a compensable rating.  See August 1997 rating decision.  

In November 2006, the Veteran submitted an informal claim seeking an increased rating for his service-connected residual left ribcage fracture disability, which is the basis of the current appeal.  

As noted, the Veteran's residual left ribcage disability is rated zero percent disabling under DC 5299-5297.  The Veteran's specific disability is not listed on the Rating Schedule and the RO assigned DC 5299-5297 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.73, DC 5297, for removal of the ribs.  

Under DC 5297, a 10 percent disabling rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  Note (1) states that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, labectomy, pneumonectomy or injuries of pleural cavity.  Note (2) states that, however, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  

Review of the record reveals that the Veteran's service-connected residual left ribcage fracture is manifested by subjective complaints of occasional, brief, sharp pain over the left hemithorax, as well as discomfort with sleeping on the left side.  The Veteran has reported that, while he experiences this pain, it is not strong enough to stop his activities.  See May 2007 VA Bones examination report.  The May 2007 VA examiner noted that the Veteran had underlying congestive heart failure, which is a residual of coronary artery disease with exertional dyspnea and easy fatigue; however, the examiner specifically stated that these disabilities are not related to the Veteran's fractured ribs.  The examiner also noted that the Veteran was not taking medication for his residual ribcage fracture, that he did not experience flare-ups or episodes of osteomyelitis, and that he did not have a current active infection.  Objective examination did not reveal any obvious deformity or joint involvement.  There was, however, inconsistent tenderness over the left ribcage, which the examiner noted only occurred when the Veteran was aware of examination.  The examiner noted that chest X-rays conducted in May 2006 revealed mild cardiomegaly, with no acute cardiopulmonary pathology.  The final diagnosis was residual fracture of the left rib cage.  

The evidentiary record contains VA outpatient treatment records dated from 1997 to 2009 and private treatment records dated from 1995 to 2004; however, the treatment records do not contain any pertinent information or evidence related to the Veteran's residual left rib cage disability, with the exception of a private chest X-ray conducted in November 2004, which revealed a coronary artery bypass graft but no acute cardiopulmonary disease.  

In support of his claim, the Veteran has reported that he believes his ribs did not grow back normally and that they are now pressed against his left lung, which causes discomfort while sleeping, muscle spasms, and a bruised left lung.  See Veteran statement dated November 2006.  

In evaluating the Veteran's disability, the Board finds that a compensable disability rating is not warranted under DC 5297 or any other diagnostic code.  In making this determination, the Board notes that there is no current evidence that shows the Veteran's residual left ribcage disability is manifested by symptoms which warrant a compensable disability rating.  Indeed, while there is evidence of pain and discomfort associated with the Veteran's disability, the evidence does not show that the Veteran's pain has resulted in any functional impairment.  As noted, there is no evidence of deformity caused by the residual ribcage disability; nor is there evidence that the residual disability affects or involves any of the Veteran's joints.  The Board notes that the Veteran has stated that his residual left ribcage disability is manifested by muscle spasms and resulted in a bruised left lung; however, these subjective complaints are not considered competent or credible without objective evidence confirming the presence of such and the objective evidence of record does not contain any evidence or indication of muscle spasms or left lung involvement.  

At most, the lay and medical evidence of record shows that the Veteran's service-connected residual left ribcage disability is manifested by pain.  However, the lay and medical evidence of record does not show that the Veteran's pain results in any functional impairment, such as limitation of motion, flare-ups, or limitation on activities of daily living.  

With this in mind, the Board finds that the Veteran's current symptoms do not more nearly approximate the level of disability contemplated by the 10 percent disability rating under DC 5297, as symptoms or disability which nearly approximate the removal of one or more ribs or resection of two or more ribs without regeneration are not reflected in the record.  

The Board has considered the Veteran's service-connected residual left ribcage fracture under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable disability rating.  In making this determination, the Board notes that consideration is generally given pain, weakness, or excess fatigability associated with a service-connected disability, particularly as it relates to the Veteran's range of motion.  However, as noted the Veteran's pain does not result in any limitation of motion and involve any particular joint, and the Board is not required to assign a rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected residual left ribcage disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Bowel Obstruction Disability

Entitlement to service connection for intermittent subacute bowel obstruction, associated with traumatic splenectomy with abdominal adhesions, was established in December 2003 and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.114, DC 7706-7346, effective May 2001.  At that time, the RO determined that the evidence showed the Veteran experienced vague symptoms of acid indigestion and abdominal pain that were intermittent and not present on objective examination.  

In November 2006, the Veteran filed an informal claim seeking an increased rating for his service-connected bowel obstruction disability, which is the basis of this appeal.  

As noted, the Veteran's service-connected bowel obstruction disability is currently rated zero percent disabling under DC 7706-7346.  The Veteran's specific disability is not listed on the Rating Schedule and the RO assigned DC 7706-7346 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.114, DC 7346, for hiatal hernia.  

Under DC 7346, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

Review of the pertinent evidence reveals that the Veteran's service-connected bowel obstruction disability is occasionally manifested by complaints of abdominal discomfort.  See VA treatment records dated November 2005 and June 2006.  However, the Board finds that the evidentiary record does not contain lay or medical evidence sufficient to warrant a compensable disability rating under DC 7346.  

In making this determination, the Board notes that, while there is evidence of abdominal pain in November 2005 and June 2006, the June 2006 physician stated that the Veteran's pain was less likely due to his service-connected small bowel obstruction and was possibly due to pancreatitis.  Even after resolving all reasonable doubt in favor of the Veteran to find that the abdominal pain noted in June 2006 was due to his service-connected bowel obstruction disability, the November 2005 and June 2006 treatment records do not reflect that the Veteran complained of or manifested any of the other symptoms contemplated by DC 7346.  Indeed, the treatment records reflect that the Veteran denied specifically experiencing dysphagia (difficulty swallowing), pyrosis (heartburn), or vomiting or regurgitation, and there was no allegation or indication of substernal, arm, or shoulder pain at either time.  See VA treatment records dated November 2005 and June 2006.  

Likewise, the Board notes that symptoms which warrant a compensable rating were not reported or shown at the May 2007 Intestines VA examination.  Indeed, the Veteran explicitly denied having abdominal pain, vomiting, or any other known complications of a spleenectomy.  The Veteran did not report experiencing dysphagia, pyrosis, or pain in his substernal, arm, or shoulder areas, and he stated that his disability did not affect his occupational functioning or activities of daily living.  In addition, objective examination did not reveal any abdominal pain, as the abdomen was soft and nontender, and the examiner noted that there were no symptoms of anemia.  The examiner also noted that the Veteran gained 10 pounds over the previous year.  

In applying these findings to the diagnostic criteria under DC 7346, the Board finds that the Veteran's symptoms do not warrant a higher, compensable disability rating.  While there is intermittent evidence of abdominal pain, the preponderance of the evidence does not reflect that the Veteran's service-connected bowel obstruction disability is also manifested by dysphagia, pyrosis, regurgitation, or substernal, arm, or shoulder pain to any degree.  Nor is there evidence that the Veteran's disability is manifested by material weight loss, hematemesis, or melena.  Therefore, the Board finds that a compensable disability rating is not warranted under DC 7345.  

The Board has considered whether the Veteran may be granted a compensable disability rating under DC 7347, which provides the rating criteria for pancreatitis.  However, Note (1) states that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  In this context, the Board notes that, while the physician who evaluated the Veteran in June 2006 stated that the Veteran's abdominal pain was possibly related to pancreatitis, his suggested finding was not and has not been confirmed by laboratory or clinical studies.  Therefore, a compensable disability rating is not warranted under DC 7347.  

The Board has considered the Veteran's service-connected bowel obstruction disability under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable disability rating.  In making this determination, the Board finds that the preponderance of the evidence shows that the Veteran's disability is manifested by no more than occasional abdominal pain, which does not result in any significant functional impairment or warrant a compensable disability rating.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected intermittent subacute bowel obstruction disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection and increased rating claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records, as well as all obtainable, post-service VA and private treatment records.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Several requests for VA, military, and private medical records were unsuccessful, and the Veteran was notified of this fact via several letters dated in 2008.     

The Veteran was also afforded a VA examination in May 2007 in conjunction with the increased rating claims on appeal.  There is no objective evidence showing a possible increase in the service-connected conditions since that time, such that a more current examination is needed.  As for the service connection claims, the duty to provide VA examination was not triggered by the evidence, since, as discussed in more detail above, there is no persuasive evidence that the Veteran has left eye or left knee disabilities due to his service.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a left eye disability is denied.  

Entitlement to service connection for a left knee disability is denied. 

Entitlement to a compensable disability rating for service-connected residuals of left lateral rib cage fracture is denied.  

Entitlement to a compensable disability rating for service-connected intermittent subacute bowel obstruction associated with traumatic splenectomy with abdominal adhesions, postoperative, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


